UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7797



MICHAEL G. KESELICA,

                                            Plaintiff - Appellant,

          versus

CHARLES A. MOOSE, in his individual and
official capacity as the Montgomery County
Police Chief (since resigned); THOMAS P.
REICH, in his individual and official capacity
as a Montgomery County Police Detective (since
retired); MONTGOMERY COUNTY POLICE DEPARTMENT;
MONTGOMERY COUNTY, Maryland,

                                           Defendants - Appellees.


                            No. 03-7824



MICHAEL G. KESELICA,

                                            Plaintiff - Appellant,

          versus

DOUGLAS GANSLER, in his individual and
official capacity as State’s Attorney for
Montgomery County, Maryland; BRYAN ROSLUND, in
his individual official capacity as Assistant
State’s   Attorney  for   Montgomery   County,
Maryland; FRANK MALONEY, in his individual and
official   capacity   as   Assistant   State’s
Attorney for Montgomery County, Maryland; THE
STATE OF MARYLAND,

                                           Defendants - Appellees.
Appeals from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
2703-1-AMD; CA-03-2704-AMD)


Submitted:   March 15, 2004               Decided:     April 6, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael G. Keselica, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Michael G. Keselica appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2000) complaints.            We have

reviewed the record and find no reversible error.         Accordingly, we

affirm on the reasoning of the district court.            See Keselica v.

Moose, No. CA-03-2703-1-AMD; Keselica v. Gansler, No. CA-03-2704-

AMD (D. Md. Oct. 6, 2003).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 3 -